DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Invention I in the reply filed on 12/21/2021 is acknowledged.  Claims 13-15 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-12, 16, 17 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the phrase “(for example, arabinofuranosidase, ferulic acid esterase, and xylan acetyl esterase)” which renders the claim vague and indefinite since it is unclear if the claim is actually limited to arabinofuranosidase, ferulic acid esterase, and xylan acetyl esterase.  Appropriate correction is required,



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-12, 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant polypeptide having acetolactate decarboxylase (ALDC) activity comprising the amino acid sequence of SEQ ID NO: 3 wherein the threonine at position 62 of SEQ ID NO: 3 is substituted with alanine and composition comprising said recombinant polypeptide having ALDC activity and zinc at concentration of 1 µM to 200 mM; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification 
The nature and breadth of the claims encompass any recombinant polypeptide having acetolactate decarboxylase (ALDC) activity comprising (i) at least 80% amino acid identity to amino acid sequence of SEQ ID NO: 3 and wherein the polypeptide comprises at least one amino acid substitution at position 62 with reference to the position numbering of the sequence shown in SEQ ID NO: 3 or (ii) a functional fragment of (i) having a specific activity greater than or equal to the specific activity of (i).
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed recombinant polypeptide having ALDC activity.
The specification only provides guidance, prediction, and working examples for a recombinant polypeptide having acetolactate decarboxylase (ALDC) activity comprising the amino acid sequence of SEQ ID NO: 3 wherein the threonine at position 62 of SEQ ID NO: 3 is substituted with alanine and composition comprising said recombinant polypeptide having ALDC activity and zinc at concentration of 1 µM to 200 mM.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed polypeptide having ALDC activity from any biological source and determining whether the polypeptide has higher specific activity in the presence of zinc and/or at low pH.  In the alternative, undue amount of 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-12, 16, 17 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Diderichsen et al. (J Bacteriol. 1990 Aug;172(8):4315-21; PTO 892) in view of Marlow et al. (ACS Chem. Biol. 2013, 8, 10, 2339–2344; reference of record), Yoshikuni et al.  (Curr Opin 

Diderichsen et al. teach the cloning and sequencing of the acetolactate decarboxylase from Bacillus brevis which comprises an amino acid sequence that is identical to SEQ ID NO: 3 of the instant application, and method of using the acetolactate decarboxylase to avoid the formation of diacetyl in fermenting wort to eliminate the need for maturation is mentioned (see entire publication and abstract especially Figures 1 and 4, MATERIALS AND METHODS section, Results section, and pages 4315-19).  The teachings of the reference differ from the claims in that the acetolactate decarboxylase does not comprise the recited T62A substitution.

Marlow et al. teach the structure and mechanism of action of ALDC from Bacillus brevis based on crystallography and site-directed mutagenesis at positions E62, R142, E251 and T55 of the ALDC from B. subtilis which is 33% identical to the enzyme from B. brevis. As corresponding position of the ALDC from B. brevis are listed T58, E65, R145 and E253. The substitutions T55S and T55A of ALDC from B. subtilis are shown to increase the activity of ALDC (page 3440, sentence bridging left-hand and right-hand column, sentence bridging pages 2342 and 2343).  Marlow et al. teach that the threonine at said position is conserved (page 2340, sentence bridging left-hand and right-hand column) and that the substitution of threonine in the ALDC from B. subtilis increases the specific activity.  

Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the 

US20180171323 teaches the same acetolactate decarboxylase (ALDC) from Bacillus brevis as the instant application which is more stable in a composition comprising zinc; and teaches methods, apparatuses, compositions and kits for the use of metal ions to increase stability and/or activity, and which further can be used to recover the enzymes from microorganisms in improved yields. US20180171323 teaches a composition comprising an acetolactate decarboxylase (ALDC) enzyme and zinc, wherein said zinc is present at a concentration of about 1µM to about 200 mM.  US20180171323 teaches the composition wherein the zinc is present at a concentration of about 10µM to about 150 mM, or about 20µM to about 120 mM, or about 25µM to about 100 mM, or about 25µM to about 50 mM, or about 25µM to about 20 mM, or about 25µM to about 50 .mu.M, or about 100µM to about 20 mM, or about 250µM to about 20 mM, or about 500µM to about 20 mM, or about 1mM to about 20 mM, or about 1 mM to about 10 mM, or about 1 mM to about 5 mM.  US20180171323 teaches the composition wherein the molar ratio of zinc to ALDC enzyme is (i) higher than 1; or (ii) 2:1 or higher; or (iii) 10:1 or higher; or (iv) 20:1 or higher; or (v) 30:1 or higher; or (vi) 60:1 or higher.  US20180171323 teaches that the composition comprising ALDC is treated with glutaraldehyde at a concentration corresponding to about 0.1 to about 5 g of glutaraldehyde per g of pure ALDC enzyme.  US20180171323 teaches that the activity of the ALDC enzyme is in the range of 950 to 2500 Units per mg of protein.  US20180171323 teaches that the composition comprises at least one additional enzyme or enzyme derivative selected from the group consisting of acetolactate reductoisomerases, acetolactate isomerases, amylase, glucoamylase, hemicellulase, cellulase, glucanase, pullulanase, isoamylase, endo-glucanase and related beta-glucan hydrolytic accessory enzymes, xylanase, xylanase accessory enzymes including arabinofuranosidase, ferulic acid esterase, and xylan acetyl esterase,  and protease. US20180171323 teaches a cultivation media for an ALDC producing host cell comprising zinc at a concentration of about 1 µM to about 1 mM or about 60 µM to about 150 µM.  US20180171323 teaches a method for beer and/or wine and/or cider and/or perry and/or sake production comprising adding an ALDC enzyme and adding zinc to a media (such as a fermentation and/or a maturation media) for the beer and/or wine and/or cider and/or perry and/or sake during said beer and/or wine and/or cider and/or perry 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention where the acetolactate decarboxylase  of Diderichsen et al. is modified to comprise the T62A substitution using the method of Yoshikuni et al.; and making a composition comprising zinc at the recited concentrations, the modified acetolactate decarboxylase which is treated with glutaraldehyde, and at least one additional enzyme including acetolactate reductoisomerases as taught by US20180171323.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a modified acetolactate decarboxylase which has higher specific activity as taught by Marlow et al. and in the presence of zinc can be used in a method for beer and/or wine production as taught by US20180171323.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a cultivation media for a recombinant host cell capable of producing the modified acetolactate decarboxylase comprising zinc at the recited concentrations as taught by US20180171323.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying enzymes including acetolactate decarboxylase to have substitution mutations are known in the art as shown by reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652